Citation Nr: 0638511	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral onychomycosis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinea pedis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Acquaintance


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1976.

The matter comes before the Board of Veterans' (Board) 
Appeals from November 2001 and November 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In the November 2001 rating decision, the RO granted 
service connection for bilateral onychomycosis and tinea 
pedis and assigned noncompensable disability ratings.  The RO 
reevaluated the veteran's service connected bilateral 
onychomycosis and tinea pedis in July 2002 and assigned 10 
percent disability ratings, effective July 31, 2001.  In a 
November 2002 rating decision, the RO denied service 
connection for tinnitus. 


FINDINGS OF FACT

1.  The veteran's bilateral tinnitus disability is not 
related to service.  

2.  The veteran's bilateral onychomycosis disability has not 
manifested in constant exudation or itching, extensive 
lesions, marked disfigurement, does not affect 20 to 40 
percent of his entire body or 20 to 40 percent of an exposed 
area, and does not require corticosteroids or 
immunosuppressive therapy.

3.  The veteran's bilateral tinea pedis disability has not 
manifested in constant exudation or itching, extensive 
lesions, marked disfigurement, does not affect 20 to 40 
percent of his entire body or 20 to 40 percent of an exposed 
area, and does not require corticosteroids or 
immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  The criteria for an increased initial disability rating 
for bilateral onychomycosis, currently rated 10 percent 
disabling are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7813 (2001); 
38 C.F.R. § 4.20, 4.118, Diagnostic Codes 7806, 7813 (2006). 

3.  The criteria for an increased initial disability rating 
for bilateral tinea pedis, currently rated 10 percent 
disabling are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7813 (2001); 
38 C.F.R. § 4.20, 4.118, Diagnostic Codes 7806, 7813 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus
Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed tinnitus during 
service as a result of excessive noise exposure.  The veteran 
has testified that as a member of the infantry, he routinely 
trained with firearms without proper protective gear.  

The veteran's service medical records reveal that his ears 
and ear drums were normal during his February 1973 pre-
induction physical examination.  Audiometric testing was 
performed, and the veteran's hearing was within normal 
limits.  No changes were observed in July 1973.  He did not 
complain of any conditions affecting his ears on his personal 
report of medical history.  The veteran did not complain of 
or seek treatment for any conditions affecting his ears 
during service.  He underwent a June 1976 separation 
examination, wherein his ears, eardrums, and hearing were 
within normal limits at his June 1976 separation examination.  
He did not complain of any conditions affecting his ears on 
his personal report of medical history.  

The veteran underwent a VA medical examination in April 2005.  
He reported that he hears ringing in both ears periodically, 
once a week to once every two weeks. After performing 
diagnostic testing, the examiner diagnosed mild, high-
frequency sensorineural hearing loss at 3000 and 4000 Hz in 
the right ear, and mild, high frequency sensorineural hearing 
loss at 4000 Hz in the left ear.  The examiner concluded, 
after review of the veteran's claim file that it is unlikely 
the veteran's tinnitus is related to active military service.  
The examiner reached this conclusion based on the lack of 
complaints regarding hearing loss at separation from service, 
and the fact that the veteran's symptoms are periodic, rather 
than constant. 

Despite a current diagnosis of bilateral tinnitus, the 
veteran has not submitted evidence of service incurrence.  
After reviewing the veteran's in-service, private, and VA 
medical records, a VA examiner has concluded that that there 
is no nexus between the veteran's current disability and 
service.  There is no competent opinion to the contrary.  For 
that reason, the preponderance of the evidence is against the 
claim and service connection is denied. 



Increased rating for bilateral tinea pedis and onychomycosis
On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Because the veteran has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

The veteran's service-connected bilateral tinea pedis and 
onychomycosis are separately rated 10 percent disabling under 
Diagnostic Codes 7806 and 7813. VA revised the criteria for 
evaluating skin disabilities, effective August 30, 2002. See 
67 Fed. Reg. 49590-49599 (2002). VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran. If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation. 38 U.S.C.A. § 5110(g) (West 2002). 
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation. VAOPGCPREC 3-00.

In assigning noncompensable ratings for tinea pedis and 
onychomycosis in November 2001, the RO considered and applied 
the former version of the rating criteria.  The RO applied 
the former rating criteria in July 2002 when 10 percent 
ratings were assigned for the veteran's service connected 
disabilities.  The RO considered and applied the revised 
rating criteria in April 2005.  The Board finds, therefore, 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to him. See Bernard v 
Brown, 4 Vet. App. 384 (1993).

Pursuant to the former version of Diagnostic Code 7613, tinea 
pedis and onychomycosis were to be rated as dermatitis or 
eczema dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7806 provided a 50 percent rating for skin disorders 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or being exceptionally 
repugnant.  A 30 percent rating contemplated a skin disorder 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating contemplated a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area. See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

The revised version of Diagnostic Code 7813 mandates that 
tinea pedis and onychomycosis be rated as analogous to 
dermatitis; depending upon the predominant disability.  Under 
the revised rating criteria provided by Diagnostic Code 7806, 
a 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  A 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas is affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the twelve month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The veteran contends that his bilateral foot disabilities are 
worse than originally rated.  He underwent a VA medical 
examination in December 2005.  The examiner observed no pain 
on motion, edema, weakness, or instability.  The veteran's 
weightbearing and ability to walk and stand were normal.  
There was no pain with manipulation of either foot or 
decreased range of motion.  The examiner observed 
hyperkeratotic scaling present diffusely in the soles of both 
feet and mild mycotic thickening of the toenails on both 
feet.  The veteran's great toenail had been surgically 
removed.  The examiner diagnosed chronic tinea pedis with 
scaling hyperkeratosis affecting 80 percent of the soles of 
the feet, but sparing the dorsum and intertriginous areas.  
The veteran's onychomycosis affected toenails I through V on 
the right foot and toenails I, II, III, and V on the left 
foot.  In March 2006, the examiner submitted an addendum to 
his report which indicated the veteran's bilateral tinea 
pedis and onychomycosis affected .5 percent of the veteran's 
entire body.  

The veteran is not entitled to an increased disability rating 
under either the former or revised diagnostic criteria.  With 
regard to the former rating criteria, there is no evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Evaluating the medical evidence in light of 
the revised rating criteria, the veteran's service connected 
skin conditions do not affect 20 to 40 percent of his entire 
body.  No exposed areas are affected.  VA medical records 
from August 2002 to May 2005 indicate he is currently 
treating his foot disabilities with topical treatments, 
rather than corticosteroids or immunosuppressive therapy. The 
manifestations of the veteran's tinea pedis and onychomycosis 
do not meet any applicable criteria for a higher rating.  
Further, since the criteria for an increased schedular 
evaluation have not been met at any point during the pendency 
of this appeal, a staged rating is not warranted.  Fenderson, 
12 Vet. App. 119, 126-27 (1999).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.  

There is no evidence that the veteran's bilateral tinea pedis 
and onychomycosis disability has resulted in frequent 
hospitalizations during the time period relevant to his July 
2001 claim for service connection.  He has not submitted any 
evidence documenting marked interference with employment.  In 
the absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected bilateral 
hearing loss disability alone does not place him in a 
position different from other veterans with a 20 percent 
rating.  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated September 2001 
and service connection in correspondence dated October 2002.  
The veteran was informed of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  Because 
service connection for tinnitus has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  In a March 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates, subsequent to the July 2002 rating decision 
increasing the veteran's disability rating to 10 percent and 
assigning an effective date of July 31, 2001.  The increased 
disability rating corresponds to the effective date of the 
claim.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in April 2005, December 2005, 
and a VA examination addendum in March 2006.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 



ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral onychomycosis is denied.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinea pedis is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


